Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2016

                                       No. 04-15-00596-CR

                                     Isidro Espinosa SOLIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Luz Elena D. Chapa, Justice
         Jason Pulliam, Justice

         We abated this appeal for a hearing in the trial court pursuant to rule 38.8(b)(2) of the
Texas Rules of Appellate Procedure. We have received a reporter’s record of the hearing, the
trial court’s findings and conclusions, and retained counsel’s motion for extension of time to file
a brief.

       Appellant’s retained counsel, John D. Herrick, filed this appeal filed in September 2015.
In February 2016, after a hearing in which the trial court ruled Solis was entitled to a free record
on appeal, we ordered the court reporter to file the reporter’s record. The record was filed on
March 2, and we sent counsel a letter advising him the record had been filed. Accordingly, the
appellant’s brief was due April 1. On April 5, the clerk of this court sent Herrick a notice
advising him the brief was past due and requiring that a brief or response be filed within ten
days. Counsel did not respond, and on April 20 we ordered counsel to file the brief by April 25.
No brief was filed.
        We therefore abated the appeal for the trial court to conduct an abandonment hearing
pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure. At the hearing, Herrick
told the trial court he was unaware that the reporter’s record had been filed and had not received
any letter or order from this court regarding the appellant’s brief. He further told the court that
an ex-employee broke into his office and took his computer, files, and mail.

        The trial court found that Solis still wants to pursue his appeal and that Herrick has not
abandoned the appeal. The court ordered Solis to file a motion for extension of time with this
court explaining the circumstances. On June 29, Herrick filed a motion for extension of time to
file his brief stating that he was unaware the brief was due and that his office has “never
received” this court’s letter and orders.

        All notices to counsel from this court, including orders to which counsel has responded,
have been sent to counsel electronically at the email address he provided to this court. See TEX.
R. APP. P. 9.2(c)(7) (authorizing court to send notices, orders, and other communications to party
electronically). Our notice that the reporter’s record had been filed was sent to Herrick by email
on March 2, 2016 at 5:37:01 p.m. The April 5 letter was sent electronically to counsel’s email
address on April 5, 2016, at 5:40:02 p.m. Our April 20 order was sent electronically on April 20,
2016, at 5:46:54 p.m. No email was returned as undeliverable.

        We note that it is counsel’s responsibility to ensure that the court has counsel’s correct
email and mailing addresses. Counsel is also professionally obligated to keep abreast of the
status of his cases and maintain communication with the court. Information on the status, filings,
and orders in the case are accessible to counsel online or by calling the office of the Clerk of the
court.

        We reinstate this appeal on the docket of the court. We grant appellant’s motion for
extension of time and order John D. Herrick to file appellant’s brief by August 11, 2016. No
extensions of time will be granted. Counsel is advised that if the brief is not filed by the date
ordered, he may be ordered to appear before this court to show cause why he should not be held
in contempt.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court